                 Case 18-25169                  Doc          Filed 09/29/20                   Entered 09/29/20 11:33:55                 Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH               Document                     Page 1 of 7
Debtor 1                 9DQHVVD0DULH6PLOH\
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        1RUWKHUQ'LVWULFWRI,OOLQRLV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                       

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                              
                                                                                                    &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                    'DWHRISD\PHQWFKDQJH
                                                                                                    Must be at least 21 days after date
                                                                                                    of this notice                            
                                                                                                                                              _____________


                                                                                                    1HZWRWDOSD\PHQW
                                                                                                                                               
                                                                                                                                              $____________BBBB
                                                                                                    Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        
        ✔    <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                        
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                                            
                                                                                                              1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        
        ✔    No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                         1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                      1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                                1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                    
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                 page 1
           Case9DQHVVD0DULH6PLOH\
      Debtor 1    18-25169               Doc Filed     09/29/20 Entered 09/29/20
               _____BB_________________________________________________
               First Name     Middle Name  Last Name
                                                                                     11:33:55
                                                                             Case number
                                                                                                     
                                                                                                            Desc Main
                                                                                         (LINQRZQ) ______________________

                                                 Document         Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Sahm Lovan
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    09/29/2020
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Lovan, Sahm                                                                Vice President Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
             Case 18-25169           Doc      Filed 09/29/20            Entered 09/29/20 11:33:55           Desc Main
                                                  Document
                       UNITED STATES BANKRUPTCY COURT                   Page 3 of 7

                                                        Northern District of Illinois


                                                    Chapter 13 No. 1825169
                                                    Judge: A. Benjamin Goldgar

In re:
Vanessa Marie Smiley
                                           Debtor s 

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before September 30, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     Vanessa Marie Smiley
                                     44 W 81st Street

                                     Chicago IL 60620



                                    %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     N/A




Debtor’s Attorney:                  %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Ryan S Fojo
                                     Geraci Law L.L.C.
                                     55 E. Monroe St. Suite #3400

                                     Chicago IL 60603


                                    %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     N/A




Trustee:                            %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Marilyn O Marshall

                                     224 South Michigan Ste 800

                                     Chicago IL 60604

                                                           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                           /s/Sahm Lovan
                                                            Vice President Loan Documentation
                                                            Wells Fargo Bank, N.A.
Case 18-25169                   Doc        Filed 09/29/20                     Entered 09/29/20 11:33:55                                  Desc Main
                                                                              Page 4Escrow
                                                                                     of 7 Review Statement
                                 Return Mail Operations
                                 PO Box 14547  Document                             For informational purposes only
                                  Des Moines, IA 50306-4547
                                                                                            Statement Date:                             September 10, 2020
                                                                                            Loan number:
                                                                                            Property address:
                                                                                                 44 W 81ST ST
                                                                                                 CHICAGO IL 60620-1201


                                                                                            Customer Service
                                                                                                  Online                          Telephone
                                                                                                  wellsfargo.com                  1-800-340-0473
           VANESSA SMILEY
                                                                                                  Correspondence                  Hours of operation
           44 W 81ST ST                                                                           PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
           CHICAGO IL 60620                                                                       Des Moines, IA 50306
                                                                                                  To learn more, go to:
                                                                                                  wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



 PLEASE NOTE: If you are presently seeking relief (or have previously been granted
 relief) under the United States Bankruptcy Code, this statement is being sent to you
 for informational purposes only. The summaries below are based on the terms of the
 loan and are provided for informational purposes only.
 These amounts are governed by the terms of the loan unless otherwise reduced by an
 order of the bankruptcy court. Because the amounts billed for the escrow items can
 change over time, we review the escrow account at least once per year to ensure there
 will be enough money to make these payments. Once the review is complete, we send
 the escrow review statement, also known as the escrow account disclosure statement.
                                                                                              The escrow account has a shortage of
 Here's what we found:
      • Required Minimum Balance: The escrow account balance is projected to                               $138.37
         fall below the required minimum balance. This means there is a shortage.

      •   Payments: As of the November 1, 2020 payment, the contractual portion of
          the escrow payment increases.



   Part 1 - Mortgage payment

          Option 1                Pay the shortage amount over 12 months
                                   Previous payment through New payment beginning with
                                   10/01/2020 payment date   the 11/01/2020 payment
                                                                                                 Option 1: No action required
  Principal and/or interest                   $876.73                  $876.73

  Escrow payment                              $316.55                  $341.87               Starting November 1, 2020 the new contractual
  Total payment amount
                                                                                             payment amount will be $1,218.60
                                          $1,193.28                $1,218.60

          Option 2                Pay the shortage amount of $138.37
                                   Previous payment through New payment beginning with
                                   10/01/2020 payment date   the 11/01/2020 payment
                                                                                                 Option 2: Pay shortage in full
  Principal and/or interest                   $876.73                  $876.73

  Escrow payment                              $316.55                  $330.34               Starting November 1, 2020 the new contractual
  Total payment amount                                                                       payment amount will be $1,207.07
                                          $1,193.28                $1,207.07




                                                        See Page 2 for additional details.


                                         Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                         States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                         Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                         payments, please contact your attorney or the Trustee’s office before directly sending any
                                         amounts relating to this escrow shortage

                                                                   If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                   and mail it along with a check for $138.37 to the address that appears on this coupon.
   VANESSA SMILEY
                                                                   This payment must be received no later than November 1, 2020.


               Wells Fargo Home Mortgage
               PO Box 10394
               Des Moines, IA 50306-0394




          708                           1 10 02 00119328 00120707 00133165 00013837 7
                                                                                                                                              Page 2 of 4
Case 18-25169                     Doc
                              Filed 09/29/20                                  Entered 09/29/20 11:33:55     Desc Main
                                                                                                  Loan Number:

                                  Document
      Part 2 - Payment calculations
                                                                              Page 5 of 7
 For the past review period, the amount of the escrow items was $1,175.11. For the coming year, we expect the amount paid from escrow to be
 $3,964.07.

 How was the escrow payment calculated?
 To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
 escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
 determine the escrow amount.

 The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
 through the date of the analysis.



 Escrow comparison

                                                                                                                                        New monthly
                                       10/18 - 09/19     10/19 - 09/20 05/20 - 09/20       11/20 - 10/21
                                                                                                                       # of               escrow
                                         (Actual)          (Actual)      (Actual)           (Projected)
                                                                                                                      months              amount

 Property taxes                              $1,731.11         $1,761.91       $809.80         $1,761.91       ÷         12       =          $146.83
 Property insurance                         $1,307.00         $1,345.00          $0.00        $1,345.00        ÷         12       =           $112.08
 Total taxes and insurance                  $3,038.11         $3,106.91        $809.80        $3,106.91        ÷         12       =         $258.91
 Escrow shortage                                $0.00             $0.00          $0.00         $138.37         ÷         12       =            $11.53**
 Mortgage insurance                           $902.87           $879.60        $365.31          $857.16        ÷         12       =            $71.43

 Total escrow                               $3,940.98         $3,986.51       $1,175.11       $4,102.44        ÷         12       =          $341.87


 **
     This amount is added to the payment if Option 1 on page 1 is selected.


 Projected escrow account activity over the next 12 months
 To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
 greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
 balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                   (Calculated in Part 3 - Escrow account projections
 Lowest projected escrow balance March, 2021                                    $379.45            table)

 Minimum balance for the escrow account†                                -        $517.82           (Calculated as: $258.91 X 2 months)


 Escrow shortage                                                        =      -$138.37


 †
  The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
 account, we add the yearly escrow payments, and divide by 12 (this amount does not include mortgage insurance). We take this amount and multiply
 it by 2 as allowed by state laws and/or the mortgage contract to determine the cash reserve.
Case 18-25169                  Doc           Filed 09/29/20                     Entered 09/29/20 11:33:55     DescPageMain
                                                                                                    Loan Number:
                                                                                                                       3 of 4

                                                 Document                       Page 6 of 7
   Part 3 - Escrow account projections
 Escrow account projections from November, 2020 to October, 2021
                                         What we
               Payments to               expect to                                                                Projected escrow        Balance required
 Date            escrow                   pay out        Description                                                  balance              in the account
 Oct 2020                                                Starting balance                                               $1,382.01                   $1,520.38
 Nov 2020           $330.34                    $71.43    FHA Insurance                                                 $1,640.92                    $1,779.29
 Dec 2020           $330.34                    $71.43    FHA Insurance                                                 $1,899.83                    $2,038.20
 Jan 2021           $330.34                    $71.43    FHA Insurance                                                  $2,158.74                   $2,297.11
 Feb 2021           $330.34                    $71.43    FHA Insurance                                                  $2,417.65                   $2,556.02
 Feb 2021              $0.00                  $952.11    COOK COUNTY (999)(4WR)                                         $1,465.54                   $1,603.91
 Mar 2021           $330.34                    $71.43    FHA Insurance                                                  $1,724.45                   $1,862.82
 Mar 2021              $0.00                $1,345.00     STATE FARM INS                                                 $379.45                     $517.82
 Apr 2021           $330.34                    $71.43    FHA Insurance                                                   $638.36                     $776.73
 May 2021           $330.34                    $71.43    FHA Insurance                                                   $897.27                    $1,035.64
 Jun 2021           $330.34                    $71.43    FHA Insurance                                                  $1,156.18                   $1,294.55
 Jul 2021           $330.34                    $71.43    FHA Insurance                                                  $1,415.09                   $1,553.46
 Jul 2021              $0.00                 $809.80     COOK COUNTY (999)(4WR)                                          $605.29                     $743.66
 Aug 2021           $330.34                    $71.43    FHA Insurance                                                   $864.20                    $1,002.57
 Sep 2021           $330.34                    $71.43    FHA Insurance                                                  $1,123.11                   $1,261.48
 Oct 2021           $330.34                    $71.43    FHA Insurance                                                  $1,382.02                   $1,520.39

 Totals           $3,964.08                 $3,964.07



   Part 4 - Escrow account history
 Escrow account activity from May, 2020 to October, 2020
                       Deposits to escrow                   Payments from escrow                                                    Escrow balance
    Date      Actual      Projected Difference          Actual   Projected Difference             Description           Actual         Projected Difference
 May 2020                                                                                     Starting Balance           -$796.38        $729.25       -$1,525.63
 May 2020       $326.65        $316.55       $10.10        $0.00         $73.47     -$73.47   FHA Insurance              -$469.73        $972.33       -$1,442.06

 May 2020        $0.00          $0.00         $0.00       $73.47            $0.00    $73.47   FHA Insurance              -$543.20        $972.33        -$1,515.53

 Jun 2020       $653.30        $316.55      $336.75        $0.00         $73.47     -$73.47   FHA Insurance               $110.10       $1,215.41       -$1,105.31

 Jun 2020        $0.00          $0.00         $0.00       $73.47            $0.00    $73.47   FHA Insurance                $36.63       $1,215.41      -$1,178.78

 Jul 2020       $809.61        $316.55      $493.06        $0.00         $73.47     -$73.47   FHA Insurance               $846.24       $1,458.49        -$612.25

 Jul 2020        $0.00          $0.00         $0.00     $809.80        $619.86      $189.94   COOK COUNTY (999)(4WR)       $36.44        $838.63         -$802.19

 Jul 2020        $0.00          $0.00         $0.00       $73.47            $0.00    $73.47   FHA Insurance               -$37.03        $838.63         -$875.66

 Aug 2020       $369.17        $316.55       $52.62       $73.47         $73.47      $0.00    FHA Insurance               $258.67       $1,081.71       -$823.04

 Sep 2020       $949.65        $316.55      $633.10        $0.00         $73.47     -$73.47   FHA Insurance             $1,208.32       $1,324.79        -$116.47
 (estimate)

 Sep 2020        $0.00          $0.00         $0.00       $71.43            $0.00    $71.43   FHA Insurance             $1,136.89       $1,324.79        -$187.90

 Oct 2020       $316.55        $316.55        $0.00       $71.43         $73.47      -$2.04   FHA Insurance             $1,382.01       $1,567.87        -$185.86
 (estimate)

 Totals       $3,424.93     $1,899.30      $1,525.63    $1,246.54    $1,060.68      $185.86




 Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
 reserved. NMLSR ID 399801 9/19
Case 18-25169                  Doc           Filed 09/29/20                   Entered 09/29/20 11:33:55     DescPageMain
                                                                                                  Loan Number:
                                                                                                                     4 of 4

                                                 Document                     Page 7 of 7

 Mortgage insurance premium annual notice

 You’re currently making mortgage insurance premium (MIP) payments as part of your monthly payment. However, you may be able to remove your
 MIP early and reduce your payment if certain conditions apply.

 What is mortgage insurance?
 • The Federal Housing Administration (FHA) required you to have mortgage insurance because your down payment was less than 20 percent of
   your loan.
 • This type of insurance protects the lender’s investment, unlike property insurance which protects you. For example, if your loan were to go into
   foreclosure, mortgage insurance will help the FHA recoup its investment.

 What you need to know
 • You may be able to request early cancellation of your MIP if your loan meets the following conditions:
   • Your loan is at least 5 years old.
   • The unpaid balance of your loan is less than or equal to 78% of either your property’s original value or your purchase price at closing, whichever
       is less. We call this percentage your loan-to-value (LTV) ratio.
   • You haven’t had any 30-day late payments in the past 12 months.
 • If your home is a condominium or covered under certain government programs, you do not have early cancellation options.
 • If you’re working with us on payment assistance or your loan has had a partial claim, this may affect your options. Please contact us if you want to
   know whether you can delete your MIP while on payment assistance.

 What you can do
 • If you meet these requirements, please contact us at the phone number provided on the front of the statement.
 • Once you’ve submitted your request, we’ll confirm if you have early cancellation options and will cancel your MIP if eligible.
 • If you don’t meet the requirements, we’ll let you know if you have any options to cancel, and any further action you can take.
 We’re here for you
 You can view up-to-date information about your mortgage at the website in the account information section of this letter. If you have any questions
 or would like to learn more about your specific investor options, please contact us. We accept relay calls. Contamos con representantes que hablan
 español.
